Citation Nr: 1444656	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  05-36 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a monthly apportionment in support of the Veteran's dependents in excess of $625.00 prior to March 21, 2010, $475.00 from March 21, 2010 to May 24, 2011, $325.00 from May 25, 2011 to August 4, 2014, and $175.00 from August 5, 2014.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to October 1973.  The appellant seeks higher apportionment benefits as the Veteran's spouse and custodial parent of their three children.

This matter came before the Board of  Veterans' Appeals (Board) from a January 2006 special apportionment decision of the  Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before the undersigned Veterans Law Judge from the RO via videoconference in April 2009.  The Veteran was notified of the hearing in April 2009, but did not appear to present testimony.  A transcript of the hearing has been associated with the record.  

The appeal was remanded by the Board in June 2009.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2009 remand, the Board directed that contested claims procedures be followed pursuant to 38 C.F.R. §§ 19.101 and 19.102.  

During the course of the appeal since it was last before the Board, the appellant's apportionment was reduced, apparently as the result of dependents reaching age 18.  The appellant submitted correspondence during this period, asserting that she was unable to manage her household because the amount of her apportionment was too low.  

The Board further notes that subsequent to the RO's issuance of a statement of the case in May 2014, the Veteran submitted a statement indicating that his son, R.B., had relocated and lived with him rather than his mother, the appellant.  It is unclear whether any dependent children under the age of 18 currently reside with the appellant.  This should be clarified.

Given the amount of time that has elapsed since the case was before the Board in 2009, and the changes in apportionment amounts over the years, the Board has determined that both the Veteran and the appellant should be given an opportunity to submit detailed information concerning their financial status over the course of the appeal.  This will provide the Board with the information necessary to make an equitable decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete appropriate VA financial reports for the period of this appeal.  He should be asked to provide information concerning his income from all sources, the value of all property, monthly expenses for himself and any dependent living with him, and a statement of the average monthly amount provided to the appellant and any dependents residing with her.  He should also be asked to provide information concerning each child who lived with him during the course of this appeal and the dates of such residence.

2.  Contact the appellant and request that she complete appropriate VA financial reports for the period of this appeal.  She should be asked to provide information concerning her income from all sources, the value of all property, and monthly expenses for herself and any dependent living with her.  She should also be asked to provide information concerning each child who lived with her during the course of this appeal and the dates of such residence.

3.  Then, readjudicate the claim for increases rates of apportionment.  Provide the appellant and the Veteran (and their representatives, if any) with a supplemental statement of the case and an opportunity to respond.  Thereafter, return the case to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



